The action is in trover, to recover the value of a horse belonging to the plaintiff, and alleged to have been converted by the defendant. The defendant, who was a duly qualified officer of Hyde County, justified under process issued by a military court-martial. To sustain his defense, he produced a paper-writing, purporting to be a judgment rendered by a company court-martial, composed of William Fisher as acting captain, Major O'Neal as acting lieutenant, and the ensign of the company, against the plaintiff, for the amount of a fine imposed on him for not attending the preceding muster of the company, of which he was a member; a paper-writing, purporting to be an execution signed by William Fisher, as captain, to collect from the plaintiff the amount of the judgment,  (606) was also offered in evidence by him, and, after objection, admitted by the court. By color of this paper the horse in question was levied on and sold by the defendant. He also introduced a paper, under seal of the State, purporting to be a commission to Fisher as captain of the company, and bearing date before the sitting of the court-martial at which the judgment was given, but no commission to either of the other officers who sat on the court-martial was offered. It was proved by the commanding officer of the regiment that he had administered the oaths of office to Fisher and O'Neal. The reception of this testimony was opposed by the plaintiff, but admitted. The plaintiff objected to the reception in evidence of the alleged judgment and execution: First, because it did not appear that the officers comprising the court-martial were commissioned officers and authorized to hold a court-martial. Secondly, because *Page 412 
it did not appear that the said officers had been duly qualified by taking and subscribing the oaths required by the act of the General Assembly. Rev. St., ch. 73, sec. 31. Thirdly, because the judgment was void, the plaintiff never having had any notice of the proceedings against him. To sustain his objection, he offered to prove that the commission to William Fisher, offered in evidence, had been issued in blank and filled up with the name of William Fisher by the commanding officer of the regiment to which the company belonged, after the conversion by the defendant; and that Fisher was not duly elected by the company. The court overruled the objection to the commission.
The jury were instructed that if the defendant, at the time he took the horse, had in his hands an execution, upon its face regular, and issued by a court-martial having (607) jurisdiction of the subject-matter, he would be justified; that, in this case, the execution appeared upon its face to be regular, and would justify the officer, if they should be of opinion that the officers of the court-martial were elected by a majority of the company, and, at the time they rendered the judgment, the acting officers of the company.
We do not concur in the above opinion. The error of his Honor consisted in considering the paper, purporting to be an execution, to be a valid one. The objection is that it is not an execution, and therefore could confer upon the defendant no authority whatever.
The first and second objections of the plaintiff to the justification relied on by the defendant are to the organization of the court. They raise the question, Had the individuals, assuming to act as a court-martial, any legal right to perform the duties of such a tribunal? If they had, then his Honor was correct as to the effect of the execution in protecting the officer. If not, there was no legal tribunal, and the whole proceedings were coram non judice, and entirely void. A court-martial is a court of a special and limited jurisdiction, called into existence for a special and limited jurisdiction, called into existence for a special and limited purpose. It exists only temporarily, and when the business for which it is called is transacted, it ceases to exist. Such a court must be organized agreeably to the law, and this must be shown distinctly by every one who seeks to enforce its sentences or to justify action under its precepts — the law will intend nothing in its favor. Brooks v. Adams, 11 Pick., 441; Mills v. Martin, 19 John., 7; Wise v. Withers, 3 Cranche, 331. In the latter case Chief Justice Marshall declares that "the decision of such a tribunal, in a case clearly now thin its jurisdiction, cannot protect the officer who executes it." Much more must it fail of such an effect where *Page 413 
from a defect in its organization it fails to be a court. The court-martial in this case was ordered under the   (608) provisions of the act of 1836. Rev. St., ch. 73. By section 16 "the captain or commanding officer of a company shall muster his men at least twice in the year," and it is made the duty of every private to attend the musters, under a specified penalty. Section 17 authorizes "the commissioned officers of the company or any two of them to meet in court-martial, and proceed to try and determine on all cases that shall be brought before them," etc. This requisition was not observed in constituting the court-martial in this case. It is stated in the bill of exceptions that Fisher was the acting captain of the company, and O'Neal the acting lieutenant, and that the court-martial was composed of them and the ensign of the company. Admit that the commission to Fisher was legal, it is not pretended that either O'Neal or the ensign ever had been commissioned, and it is explicitly stated that no commission for either of them was produced on the trial. This section of the act requires that a company court-martial shall be held by the commissioned officers of the company, or any two of them. To constitute, therefore, a legal company court-martial, there must be at least two commissioned officers. Here, giving the defendant all that he could ask, there was but one.
His Honor erred in rejecting the evidence offered by the plaintiff to show that the commission to Fisher was issued in blank and filled up after the conversion. The evidence rejected is to be regarded pro hac vice as true. Without inquiring into the objection that the commission issued in blank, here it was shown that the blanks were not filled until after the conversion, and proves conclusively that the court was not organized according to law.
There is nothing in the third objection of the plaintiff. No personal notice to the plaintiff of the time of the trial was, under the act of 1836, necessary. Section 32 provides  (609) that the calling of the names of the delinquents or absentees by the captain or commanding officer, and the proclamation made for their attendance at the succeeding court-martial, shall be sufficient notice. This provision is a strong reason for holding courts-martial in their organization to a strict compliance with the law.
For the errors pointed out in the opinion of his Honor.
PER CURIAM.        Judgment reversed, and venire de novo. *Page 414